Citation Nr: 0933368	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-39 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for pension benefits, claimed as a higher 
level of pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served from March 1956 to December 1957 with 
subsequent reports of reserve service, all during peacetime.  
He did not serve in Vietnam.

This matter comes before the Board on appeal from a decision 
of the Waco, Texas Regional Office.  In June 2006, the Board 
addressed and the denied eligibility for pension benefits.  
The decision was affirmed by the Court.  Thereafter, the 
appellant filed another claim.  In light of the changing 
nature of "new" claims (here one for a higher level of 
pension) the Board shall address the issue de novo.


FINDING OF FACT

The veteran did not have active service during a wartime 
period.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits, to include a higher level of pension, have 
not been met. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.2, 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
VCAA notice is not required because the issue presented 
involves a claim for nonservice-connected pension benefits 
where the claimant did not serve on active duty during a 
period of war. See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

The appellant served on active duty from March 1956 to 
December 1957.  He has also reported subsequent peacetime 
service.  Under the provisions of 38 U.S.C.A. § 1521, pension 
is payable to a veteran who served 90 days or more during a 
period of war and who is permanently and totally disability.  
Upper levels of pension may be awarded depending upon the 
severity of the disability or disabilities.  The Korean 
conflict ended on January 31, 1955.  38 C.F.R. § 3.2.  The 
Vietnam era commenced on February 28, 1961, if the appellant 
served in Vietnam during that period; otherwise the Vietnam 
period began August 5, 1964.  38 C.F.R. § 3.2.

Here, the appellant did not serve in Vietnam and he otherwise 
has no wartime service.  The dates of wartime service are 
controlled by regulation.  Whether the issue is basic 
eligibility or entitlement to a higher level of pension, the 
result is the same; the appellant does not have qualifying 
service.  His request (VA Form 9) to consider the 90 day 
requirement due to impairment would not change the outcome of 
the case, since it remains a fact that he does not have 
wartime service.


ORDER

Basic eligibility for pension benefits, to include a higher 
level of pension, is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


